Exhibit 8.1 Significant Subsidiaries The following is a list of our significant subsidiaries, including the name and country of incorporation or residence.Each of our significant subsidiaries is wholly-owned. Name of Subsidiary Country of Incorporation or Residence Nice Systems Australia PTY Ltd. Australia NICE Systems Technologies Brasil LTDA Brazil NICE Systems Canada Ltd. Canada Nice Systems China Ltd. China Nice Systems S.A.R.L. France NICE Systems GmbH Germany NICE APAC Ltd. Hong Kong NICE Systems Kft Hungary Nice Interactive Solutions India Private Ltd. India Nice Technologies Ltd. Ireland Actimize Ltd. Israel Nice Japan Ltd. Japan NICE Technologies Mexico S.R.L. Mexico NICE Systems B.V. Netherlands Nice Systems (Singapore) Pte. Ltd. Singapore Nice Switzerland AG Switzerland Actimize UK Limited United Kingdom NICE Systems Technologies UK Limited United Kingdom NICE Systems UK Limited United Kingdom Actimize Inc. United States Nice Systems Inc. United States Nice Systems Latin America, Inc. United States Nice Systems Technologies Inc. United States
